Citation Nr: 1721018	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  06-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating for left knee status post medial and lateral partial meniscectomy with residual scars in excess of 10 percent prior to September 2, 2008 and in excess of 20 percent from November 1, 2008.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 10, 2014. 

3. Entitlement to special monthly compensation (SMC) based on the loss of use of both feet, or the loss of use of both lower extremities; or the need for aid and attendance; or at the housebound rate prior to October 10, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

For the Veteran's left knee status post medial and lateral partial meniscectomy with residual scars, the Board notes that the Veteran was granted a temporary total evaluation from September 2, 2008 to October 31, 2008 in accordance with 38 C.F.R. § 4.30 based upon the need for convalescence following knee surgery.  As the Veteran was receiving the maximum evaluation for that time period, such is not for consideration in the instant appeal.  Therefore, the scope of the Veteran's appeal is for entitlement to an increased evaluation in excess of 10 percent prior to September 2, 2008 and in excess of 20 percent from November 1, 2008 as reflected in the caption on the title page.

In January 2013, the Board issued a decision denying an increased rating for the Veteran's left knee disability; the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2013 decision and remanded the case for action consistent with the JMR. 

The Board remanded the appeal in May 2014 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in June 2014.  The RO then returned the appeal to the Board. 

The Board issued another decision in October 2014, denying an increased rating for the disability on appeal.  The Veteran appealed the decision to the Court.  By a July 2016 Memorandum Decision, the Court vacated the Board's October 2014 decision and remanded the case for readjudication based on the terms of the Memorandum Decision.  As such, the Veteran's claims are once again before the Board.

In July 2016, the RO granted a TDIU and SMC at the housebound rate effective October 10, 2014.  In a January 2017 correspondence from the Veteran's attorney, it was indicated that the Veteran challenged the implicit denial of TDIU and SMC prior to October 10, 2014, although such was not for current consideration under the July 2016 rating decision, but rather already intertwined with the existing appeal for the Veteran's increased rating claim.  The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim 'identify the benefit sought' has been satisfied, and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Additionally, as the Veteran's SMC claims are also based upon the findings in the increased rating claim.  See Akles v. Derwinski, 1 Vet.App. 118, 121 (1991).  The Court has long held that SMC benefits "are to be accorded when a veteran becomes eligible, without need for a separate claim."  Bradley v. Peake, 22 Vet.App. 280, 294 (2008) (citing Akles, 1 Vet.App. at 121).  As such, the Board finds that these claims are also properly before it and shall be adjudicated accordingly.  The captions on the title page have been amended to reflect these findings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left knee disability has been manifested by pain and limitation of motion, and no more than slight instability from November 16, 2011 that caused falls and required the use of a cane to ambulate.
 
2.  The evidence shows the Veteran's service connected disabilities have impacted his ability to work as to render him unable to secure and follow a substantially gainful occupation since November 2011.

3.  The Veteran is able to walk with the use of a cane and has not lost the natural action of his knees. 

4.  From November 16, 2011, the evidence has demonstrated that the Veteran was unable to perform his activities of daily living and protect himself from his environment without regular assistance from another person, due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of no more than 10 percent for left knee lateral instability have been met from November 16, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for evaluations in excess of 10 percent prior to September 2, 2008 and in excess of 20 percent from November 1, 2008 for left knee limitation of motion have not been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

2.  From November 16, 2011, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).

3.  From November 16, 2011, the criteria for entitlement to SMC due to the need for aid and attendance have been met.  38 U.S.C.A. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).

4.  Throughout the period of appeal, the criteria for entitlement to SMC based on loss of use of both feet or of both lower extremities have not been met.  38 U.S.C.A. § 1114(m) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

5.  Between August 26, 2007 and November 16, 2011, the criteria for entitlement to SMC based on housebound status have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge via videoconference in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the Veteran's symptoms.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of its history.  38 C.F.R. § 4.1.

The Veteran's left knee is currently evaluated under the criteria for disabilities of the knee and leg under 38 C.F.R. § 4.71a, Diagnostic Code 5010 at 10 percent disabling prior to September 2, 2008 and Diagnostic Code 5258 at 20 percent disabling from November 1, 2008.

Diagnostic Code 5010 indicates to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides for a separate 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. Id.  The terms "slight", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2016).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
 38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Board further notes that the holding in Correia v. McDonald, 28 Vet App. 158 (2016), potentially implicates this case.  There, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

Here, although the Veteran does not appear to have been afforded separate testing for active and passive ranges of motion, it appears that the testing was, nonetheless, completed to the greatest extent possible given the Veteran's advancing age.  The testing revealed not only the Veteran's passive ranges of motion, but also noted the exact point at which pain began.  It is presumed that it would have been an onerous burden to require the Veteran to also complete active testing on range of motion in addition to the passive testing at previous examinations, given his advanced age, and that to require the Veteran to return for another VA examination for that purpose would also be a burden.  Additionally, to the extent that the testing revealed anything different from previous examinations, such would only serve to be dispositive on future evaluations for the Veteran's knee, as any further contemporaneous range of motion testing would not be sufficiently indicative of the Veteran's range of motion in the past.  Therefore, the Board will proceed to a decision.  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extrascheduler basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

Analysis

Knee

The Veteran has reported that his left knee disability has worsened in severity and is entitled to an increased rating, including a separate rating for knee instability under Diagnostic Code (DC) 5257.  

The Veteran was provided with his last VA examination before the current appeals period in January 2007.  During the January 2007 VA examination, the Veteran complained of weakness swelling, giving way, and fatigability of the left knee with constant pain.  The pain does not travel anywhere.  It is like an aching, cramping pain with severity of 7/10 brought on by physical activity or it comes by itself.  The pain is relieved by rest and sometimes over the counter pain medication.  He reported he has difficulty standing and walking and he falls all the time.  

Examination of the knees revealed mild guarding on movement without edema or effusion.  There was some weakness without tenderness, redness, or heat.  The was abnormal movement without subluxation bilaterally.  Both knees revealed bilateral crepitation without joint effusion locking pain or recurrent subluxation.  There was no ankylosis.  Range of motion testing revealed a flexion of  130 degrees and an extension of 0 degrees, with pain, fatigue, weakness, lack of endurance, and incoordination on the left knee with pain having the major impact on function.  After repetition, there was an addition 10 percent loss of motion to 130 degrees.

The Veteran was provided with a VA examination in April 2010.  During the April 2010 VA examination, the Veteran reported painful motion, weakness, giving way, difficulty walking and climbing stairs and problems with prolonged sitting or standing.  The examiner noted an abnormal gait with tenderness and guarding of movement as to his left knee.  There were no signs of edema, instability, abnormal movement, effusion, weakness or malalignment.  There was no subluxation or ankylosis but examination did reveal locking pain and crepitus in the left knee.  Results from stability testing were all within normal limits for the left knee.  Reported range of motion for the left knee was to 90 degrees of flexion, with pain at 45 degrees and to zero degrees of extension, with pain at -45 degrees.  The Veteran was able to perform repetitive range of motion with additional 20 degrees of limitation on flexion. 

The Veteran was provided with an additional VA examination in November 2011.  The November 2011 VA examiner noted tenderness and pain with motion in his left knee. There were no signs of instability, abnormal movement, weakness, guarding of movement or malalignment.  There was no subluxation or ankylosis.  Examination revealed crepitus but no genu recurvatum or locking pain.  Results from stability testing were all within normal limits for the left knee.  Reported range of motion was within normal limits for both the right and left knee, with pain at 90 degrees of flexion for both knees.  The Veteran was able to perform repetitive range of motion without any additional degree of limitation.  

The examiner changed his diagnosis to left knee osteoarthritis, noting it was the result of a progression of the previous diagnosis.  The Veteran reported having left knee surgery in the 1970's and described the residuals of pain.  He also stated he had problems with bending, stooping, kneeling, crouching and with prolonged standing or walking. 

During a November 2011 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner noted the Veteran suffered from an unsteady gait and poor balance.  He also experienced falls and pain in his knees and back. 

The Veteran was provided with an additional VA examination in May 2012.  The May 2012 VA examination mainly focused on his right knee diagnosis, but   provided test results for both knees.  Joint stability testing for the left knee was within the normal limits.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran did not require use of assistive devices.  There was no pain on palpitation and the Veteran did not report any flare-ups.  The examiner noted the Veteran would be unable to stand or walk for long periods.   Reported range of motion was within normal limits for the left knee, without any objective evidence of painful motion.  The Veteran was able to perform repetitive range of motion without any additional degree of limitation

The Veteran was provided with an additional VA examination in June 2014.  During the June 2014 VA examination, the Veteran reported using a cane but being very active and doing a lot of walking.  He also described decreased range of motion in both legs due to stiffness in his knees.  The examiner noted tenderness on both medial and lateral aspects of the left knee.  Muscle strength testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation or ankylosis.  Joint stability testing revealed normal results for both knees. 

Reported range of motion was normal on extension and to 130 degrees of flexion, without any objective evidence of painful motion.  The Veteran was able to perform repetitive range of motion and the examiner noted there was an additional loss of five degrees in range of motion on all planes. 

The Veteran was provided with an additional VA examination in November 2014.  The November 2014 VA examiner noted pain on palpation for both knees.  Joint stability testing revealed normal results for both knees.  There was no subluxation/dislocation or ankylosis.  Muscle strength testing was normal.  The Veteran did not require the use of an assistive device to ambulate.  The Veteran reported flare-ups of pain that made it difficult to walk, stand and kneel. Reported range of motion was to 80 degrees of flexion, with pain at 70 degrees, and to five degrees of extension, with pain at 10 degrees.  The Veteran was able to perform repetitive use testing without any additional loss of range of motion.  The examiner noted that the Veteran had tenderness or pain on palpation in both knees. 

The Veteran was provided with an additional VA examination in January 2016.  During the January 2016 examination, the Veteran reported flare-ups that caused him to lose his balance, knee lock ups, inability to stand for periods of time, difficulty walking, and inability to stoop or bend down.  He stated that even with knee injections his left knee is painful and has worsened over time; he had discussed total knee replacement with his doctor.  The examiner noted the Veteran had frequent episodes of locking in his left knee and required constant use of a cane.  There was no evidence of subluxation, or effusion but examination revealed a slight medial instability in the left knee.  Range of motion was limited to 40 degrees of flexion, to zero degrees of extension. 

The Veteran has reported falling due to instability in his left knee.  During his October 2012 hearing, the Veteran testified that he had fallen several times due to instability in his left knee and had pain with bending, kneeling, stooping and, had difficulty getting in and out of his truck.  The Veteran submitted an affidavit in October 2016, which details his difficulties with stairs and getting in and out of his bed, use of a cane or walker and pain management. 

VA treatment records show treatment for and document the progression of the Veteran's left knee disability.  The records show the Veteran underwent several courses of knee injections for the pain.  VA doctors performed a successful arthroscopy in September 2008 on the Veteran's left knee.  Records also show the Veteran suffered a fall in January 2012 and complained of bilateral knee pain.

Prior to September 2, 2008

The claims file shows that the Veteran filed his claim in August 2008.  Therefore, with the inclusion of the 1 year lookback period, the Veteran's claim dates back to a period from August 2007.  After the Veteran was granted a temporary total evaluation for convalescence in September 2008, the period prior to that grant dating back to August 2007 is still for consideration due to the fact that the Veteran was not granted a total evaluation for that time period and higher evaluations are available.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

The Veteran's left knee has been rated as 10 percent disabling under Diagnostic Code 5258 prior to September 2, 2008.  A rating greater than 10 percent based on range of motion is not available under any other Diagnostic Code.  38 C.F.R. § 4.71a .

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  Examination results do not show his knee was limited to 45 degrees flexion or 10 degrees extension, as required for separate 10 percent evaluations.  See 38 C.F.R. § 4.71a , DCs 5260, 5261.  At their worst, flexion was limited to 120 degrees and extension was to 0 degrees, which is full extension, per the most concurrent VA examination during that time period in January 2007.  As such, the range of motion in the Veteran's knees has exceeded the range of motion for separate 10 percent ratings, as flexion was not shown to be limited to 45 degrees and the Veteran demonstrated almost full extension in the left knees. 

The evidence further does not demonstrate entitlement to a rating under DC 5257 for instability in his left knee prior to September 2, 2008.  Although at the January 2007 examination, the Veteran complained of falling and his left knee giving way, there was otherwise no evidence demonstrating any subluxation or instability.  Formal examinations revealed relevant findings to be within normal limits.

The evidence also does not show that the Veteran has left knee ankylosis or impairment of the tibia and fibula during this time period.  Therefore, ratings under Diagnostic Codes 5256 and 5262 are not for consideration.  See 38 C.F.R. § 4.71a. An evaluation greater than 10 percent is not available for cartilage, semilunar, removal of, symptomatic and genu recurvatum under Diagnostic Codes 5259 and 5263.  Id. 

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated based on limitation of motion.  See De Luca, 8 Vet. App. at 202. 

There is no showing that functional loss warrants a higher rating.  At the January 2007 examination, left knee function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination on the left knee with pain having the major impact on function after repetitive use; however, additional limitation of motion was only 10 degrees.  Although treatment records in August 2008 and September 2008 indicated that the Veteran was experiencing increased pain, which led to the determination to perform a meniscectomy, there is no indication that the pain itself resulted in any additional functional loss.  There were no range of motion figures associated with these records.

It has not been shown that the Veteran's pain sufficiently limited the range of motion in his left knee such that a rating in excess of 10 percent would be warranted based on limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  

Additionally, the Veteran's current evaluation of 10 percent already encompasses consideration of painful motion in accordance with 38 C.F.R. § 4.59.

From November 1, 2008

The Veteran's left knee has been rated as 20 percent disabling under Diagnostic Code 5258 from November 1, 2008.   A rating greater than 20 percent based on range of motion is not available under any other Diagnostic Code.  38 C.F.R. § 4.71a . 

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  Examination results do not show his knee was limited to 45 degrees flexion or 10 degrees extension, as required for separate 10 percent evaluations.  See 38 C.F.R. § 4.71a , DCs 5260, 5261.  At their worst, flexion was limited to 120 degrees and extension was to 0 degrees, which is full extension, per the most concurrent VA examination during that time period in January 2007.  As such, the range of motion in the Veteran's knees has exceeded the range of motion for separate 10 percent ratings, as flexion was not shown to be limited to 45 degrees and the Veteran demonstrated almost full extension in the left knees. 

The evidence also does not show that the Veteran has left knee ankylosis or impairment of the tibia and fibula.  Therefore, ratings under Diagnostic Codes 5256 and 5262 are not for consideration.  See 38 C.F.R. § 4.71a.  An evaluation greater than 10 percent is not available for cartilage, semilunar, removal of, symptomatic and genu recurvatum under Diagnostic Codes 5259 and 5263.  Id. 

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated based on limitation of motion.  See De Luca, 8 Vet. App. at 202. 

There is no showing that functional loss warrants a higher rating.  At the January 2016 examination, left knee function was additionally limited by pain, fatigue, and lack of endurance after repetitive use; however, there was no additional limitation of motion.  At the November 2014 VA examination, left knee function was additionally limited by pain; objective evidence of pain was noted at 70 degrees of flexion and 10 degrees of extension.  There was no decrease in range of motion due to pain, weakness, fatigue or lack of endurance during the June 2014 VA examination.  The May 2012 VA examiner noted the Veteran did not have functional loss or impairment, or additional limitation of motion of the knee/lower leg following repetitive use.  

It has not been shown that the Veteran's pain sufficiently limited the range of motion in his left knee such that a rating in excess of 20 percent would be warranted based on limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

At the November 2014 examination, there was pain at 70 degrees of flexion and 10 degrees of extension.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The November 2014 examiner felt that the Veteran could still perform in certain occupations, but would require more time to complete tasks and the January 2016 examiner did not feel that the pain the Veteran experience additional limited range of motion.  Therefore, an evaluation in excess of 20 percent for the left knee disability is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

The Board finds the Veteran is entitled to a separate rating under DC 5257 for instability in his left knee.  It is noted that the Veteran was shown to have slight instability as found on the January 2016 VA examination.  In this regard, it is further noted that the Veteran has continually claimed that he experienced falls and his knee giving way throughout the course of the appeals period.  However, the earliest date at which the Veteran's complaints were plausibly shown to be objectively noted was during the November 2011 VA examination for housebound status, at which the examiner found that the Veteran exhibited "poor balance" in activities of daily living.

The evidence demonstrates that the Veteran's left knee symptoms more nearly approximate "slight" rather than "moderate" or "severe" instability throughout the appeal period.  The Veteran has complained of instability, giving way and locking in his knees.  He also reported instances of falling as a result of his knee instability.  He has reported the consistent use of a cane as an assistive device.  Additionally, even though the record on appeal shows that the Veteran exhibited objective evidence of crepitus and tenderness, there was no medical evidence that he exhibited objective signs of patellar abnormality, subluxation or instability until the January 2016 VA examination.  In that regard, the January 2016 examination report noted a medial instability test result of 1+ on a scale that ranges from normal to 1+ (0-5 millimeters of movement) to 2+ (5-10 millimeters of movement) to 3+ (10-15 millimeters of movement), which indicates that the Veteran's level of instability is just outside of the normal range.  Thus, it is reasonable to find that the Veteran has demonstrated no more than slight instability and a rating in excess of 10 percent is not warranted. 

Furthermore, VA examination reports prior to January 2016 revealed no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative.  Likewise, there is no evidence in the Veteran's VA medical records that he showed objective evidence of recurrent subluxation or instability.  The Board notes the Veteran is competent to give testimony concerning his symptoms, and finds his statements concerning left knee instability he observed to be credible.  See Layno, 6 Vet. App. at 465.  Nevertheless, for the purposes of determining the severity of his left knee instability, the Board finds that the lack of objective evidence of instability weighs in favor of a rating for "slight" rather than "moderate" or "severe" instability or subluxation. 

In light of the above, a separate rating of 10 percent, but no more, is warranted for left knee instability.  As there is no indication of left knee instability in the record prior to the November 2011 VA examination for housebound status, the Veteran is entitled to a 10 percent rating under DC 5257 November 16, 2011 the date in which the entitlement arose, which is later than the Veteran's August 2008 claim.  See 38 C.F.R. § 3.400 (o)(1). 





TDIU

Review of the record reveals the Veteran applied for a TDIU in October 1999, which was denied in a November 2002 rating decision. The Veteran filed a notice of disagreement in December 2002, but failed to perfect his appeal; no other evidence was received within the year following the rating decision, it is considered final.  Therefore, the scope of the current TDIU claim runs from August 26, 2007 (including the year lookback period from the date of claim) to October 10, 2014 (the date on which entitlement to TDIU has currently been granted), as it has been inferred with the Veteran's left knee disability increased rating claim in accordance with the Court's holding in Rice, 22 Vet. App. at 447.  

The Veteran contends that he is not capable of substantially gainful employment due to the functional impairment primarily caused by his service-connected bilateral knee disabilities.  In his September 2016 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran has stated that he stopped working in August 1997, when he stopped working due to symptoms of his focullitus and bilateral knee disabilities.  The Veteran has stated primarily that he quit working because of difficulties conducting physical tasks as well as sitting or standing for prolonged periods due to his knees.  The Veteran has further noted that whenever his knees are having flare-ups, he ends up bedridden and was unable to work.  Because this happened so frequently, the Veteran claims that it prevented regular employment due to his continuous absences.

It was also noted that the Veteran had an educational background of two years of college and locksmith school.  The Veteran primarily worked in security and as a foreman.

A review of the Veteran's January 2007 VA examination shows that the examiner found that the Veteran would have difficulty with prolonged standing, squatting, kneeling, climbing stairs, and would be unable to run or carry heavy items.

A review of the Veteran's April 2010 VA examination shows that the examiner did not comment regarding the Veteran's employability due to the fact that he was retired.  He only opined that the Veteran would be able to complete simple activities of daily living.

A review of the Veteran's November 2011 VA examination shows that the examiner found that the Veteran's condition(s) do not affect his usual occupation.  The effect of the condition(s) on the claimants daily activity is moderate for certain high level chores such as yard work, cleaning, and shopping, which would increase task completion time secondary to pain.  Self-care activities such as eating, grooming, bathing, dressing, toileting, as well as communication and social cognition are not significantly affected by the Veteran's conditions evaluated on the examination.

A review of the Veteran's November 2011 housebound examination shows that Veteran had difficulties with balance and fine motor skills, so much so as to result in multiple falls.  The Veteran was shown to require the assistance of another for basic daily tasks, such as food preparation.

A review of the Veteran's December 2011 VA examination found that the Veteran's focullitus did not impact his ability to work in any form.

A review of the Veteran's May 2012 VA examination found that the functional impact of the Veteran's bilateral knee disabilities on employment was that it created an inability to walk or stand for prolonged periods.

A review of the Veteran's July 2014 VA examination found that the Veteran has difficulty walking for prolonged periods, standing static, bending, and squatting due to his knees.  However, it was noted that he could perform simple activities of daily living.

A review of the Veteran's December 2016 occupational assessment found that the Veteran was since he last worked in 1997 and would be incapable of both physical and sedentary employment due to his knees from that time, further indicating that even sedentary employment would still require minimal standing or walking that are not possible with the Veteran's disabilities.

From November 16, 2011

After reviewing the evidence of record, the Board finds that, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU from November 16, 2011 is warranted.

For the time period in question, the Veteran's service connected disabilities included a right knee disability rated at 30 percent to November 25, 2011 and 40 percent to October 10, 2014, folliculitis at 30 percent to November 25, 2011 and 60 percent thereafter, left knee disability at 20 percent and, as discussed above, the left knee has a separate, 10 percent rating from November 16, 2011.  Including the bilateral factor for the Veteran's left and right knees, the Veteran has a combined rating of 60 percent beginning November 1, 2008 for his knees.  See 38 C.F.R. § 4.25.  However, the Veteran's total combined evaluation was not based upon disabilities of a common etiology, accident, or body system, incurred in action, or as a prisoner of war.  See 38 C.F.R. § 4.16 (a).  From November 2008, the Veteran had a combined evaluation of 70 percent, including the bilateral factor.  The Veteran's bilateral knees, formed from disabilities of the bilateral lower extremities, had a single combined evaluation of 60 percent with the bilateral factor during this time period.  From November 25, 2011, the Veteran had a combined evaluation of 80 percent, including the bilateral factor.  The Veteran's bilateral knees, formed from disabilities of the bilateral lower extremities, had a single combined evaluation of 60 percent with the bilateral factor during this time period.

Thus the percentage requirements for TDIU benefits from November 16, 2011 were met, as the Veteran's knees, based on such disabilities being of the bilateral lower extremities in accordance with 38 C.F.R. § 4.16(a)(1), were at least 60 percent from that time forward.  Prior to November 16, 2011, the Veteran's disabilities did not meet the scheduler criteria.

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, unemployed does not mean unemployable.  Here, the medical evidence of record appears to show that the Veteran began a drastic decline in his capabilities due to his disabilities as shown in the November 16, 2011 housebound examination.  From that time forward, the Veteran began to require the assistance of others to complete even simple activities of daily living due to his service-connected bilateral knee disabilities.  Because the Veteran could not even prepare for or use the toilet without the assistance of another, it is highly unlikely that he would be able to function in a work-like setting, much less substantially gainful employment.  Further, because the Veteran's propensity for falling and experiencing flare-ups which left him bedridden, it would be reasonable to presume that the Veteran's bilateral knee disabilities would cause substantial interference and increased absences with regular work.  As such, the Board finds that the evidence beginning with the November 16, 2011 housebound examination supports that the Veteran was unemployable at that time.

Thus, the Board finds that the Veteran is entitled to a TDIU from November 16, 2011.

Prior to November 16, 2011

As discussed above, however, the percentage requirements for the period prior to November 16, 2011 under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, in regard to the period prior to November 16, 2011, it is noted that in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extrascheduler basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  

Here, the medical evidence of record does not support that the Veteran was unemployable during this time period.  Rather, the culmination of VA examinations from 2007 to November 3, 2011 show that the Veteran was still capable of functioning in an occupational setting, with certain physical limitations affecting standing, walking, squatting, bending, using stairs, carrying, and running.  The Veteran was still found to be fully capable of self-care independently and able to conduct activities of daily living.  There was no indication that the Veteran would not have been capable of sedentary employment during this time period.

Additionally, the Veteran's educational background and work background display that he would have been equally suited for more sedentary work.  He was college educated at an Associate's Degree level and could presumably at a minimum perform clerical type work successfully.  Additionally, his last employment was as a foreman, which indicates leadership attributes that may be transitional to a management capacity, particularly when his experience is coupled with his educational background.  

As such, the Board finds that, while the Veteran was unemployed during this time period and while his bilateral knee disabilities did provide some degree of physical limitation in a work setting, such were not to the level of preventing all forms of gainful employment.  Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable during the time period prior to November 16, 2011.




Special Monthly Compensation (SMC) prior to October 10, 2014

The Board notes that the Veteran is already in receipt of special monthly compensation at the housebound rate, per a July 2016 rating decision.  However, the Veteran now seeks special monthly compensation based on the need for regular aid and attendance, which is a higher level of compensation than that of special monthly compensation at the housebound rate.  See 38 U.S.C.A. § 1114.

Review of the record reveals that, the Veteran was service connected for the following prior to October 10, 2014: a right knee disability rated at 30 percent until November 25, 2011, 40 percent from November 25, 2011 and 60 percent from October 10, 2014;  folliculitis at 30 percent until November 25, 2011 and 60 percent thereafter; a left knee disability at 20 percent and, as discussed above, the left knee has a separate, 10 percent rating from August 26, 2008.

Under the provisions of 38 U.S.C.A. § 1114(m), special monthly compensation is payable for any of the following conditions: anatomical loss or loss of use of both hands, anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; anatomical loss or loss of use of one arm at a level , or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; blindness in both eyes having only light perception; blindness in both eyes leaving the veteran so helpless as to be in the need of regular aid and attendance.  See also 38 C.F.R. § 3.350(c)(1).

In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place. 38 C.F.R. § 3.350(c)(2).

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation based on aid and attendance is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3). 

Loss of Use

The Veteran contends that he is entitled to SMC based on loss of use of both feet, or the loss of use of both lower extremities.  The Veteran is not service connected for his feet and therefore, any further discussion of their function is unnecessary.  

As to the lower extremities, the Board finds that the preponderance of the evidence is against granting the Veteran's SMC claim based on loss of use.  In a January 2017 statement, the Veteran's representative asserted that his ability to balance or propel himself had been diminished by his knee disability.  The probative medical evidence shows, however, that the Veteran still has natural knee action and is able to walk with use of a cane. 

In each VA examination, the Veteran was shown to be able to walk with the use of a cane, but had limitations with walking for long periods of time, bending, jumping, kneeling and squatting.  The Veteran was not shown to have muscle atrophy or ankylosis in his knees at any point during the appeal period.  There was has been no indication that the Veteran's extremities would be as effective as if they had been amputated, as there is still some residual use.  Therefore, the Board finds that the Veteran does not have loss of use of both legs, warranting SMC under 38 C.F.R. § 3.350(c)(2).

Aid & Attendance

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions, which the Veteran is unable to perform, should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).

During the appeal period, the Veteran contends, through his representative, that his service-connected knee disabilities have rendered him unable to effectively balance or propel himself.  The Veteran has also noted falling several times per month due to instability in his left knee and using a cane and a walker in order to ambulate.  In his October 2016 Affidavit, the Veteran also noted that a caretaker comes to his home in order to assist him with cleaning himself and dressing. 

The Veteran was also provided with a vocational assessment in December 2016.  In the assessment, the examiner noted that, despite the fact that the Veteran can ambulate with the use of a cane for stability, he has had multiple falls.  It was noted that the Veteran requires a caretaker to assist with daily tasks, such as going to the bathroom, due to the fact that he reports 5 to 6 falls per month.

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  Specifically, in the November 2011 VA Examination for Housebound Status or Permanent Need for Aid and Attendance, the examiner noted the Veteran was able to feed himself, but his nephew helped prepare meals.  The Veteran required assistance with hygiene needs, but did not require nursing home care.  The Veteran was able to walk up to one block using an assistive device, such as a cane.  He also needed medication management and his brother was managing his financial affairs.  Additionally, the medical evidence, as shown in the most recent December 2016 vocational assessment, still shows that the Veteran is requiring the assistance of a caretaker for daily activities, such as going to the bathroom, as he is prone to multiple falls each month, even with the use of a cane.  These instances at a minimum show that the Veteran has regularly required the assistance of another for daily activities since November 2011.

Accordingly, the criteria are satisfied to award special monthly compensation based on the need aid and attendance of another person from November 16, 2011.  This represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary from November 16, 2011. 

The evidence, however, does not show that the Veteran's disabilities rendered him so disabled so as to require the aid and attendance of another prior to November 16, 2011.  In this regard, even the Veteran's November 3, 2011 VA examination, a couple of weeks earlier, found that the Veteran's condition(s) do not affect his usual occupation.  The effect of the condition(s) on the claimants daily activity is moderate for certain high level chores such as yard work, cleaning, and shopping, which would increase task completion time secondary to pain.  Self-care activities such as eating, grooming, bathing, dressing, toileting, as well as communication and social cognition are not significantly affected by the Veteran's conditions evaluated on the examination.

Additionally, the 2007 and 2010 VA examinations found that the Veteran was capable of doing daily tasks and household chores.  There was no discussion of the need for aid and attendance.

Therefore, the Board finds that the Veteran's need for aid and attendance was first objectively shown on the November 16, 2011 VA Examination for Housebound Status or Permanent Need for Aid and Attendance.  Accordingly, no earlier date of entitlement is shown.

Housebound Status

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Regarding subsection (s)(1), a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Regarding subsection (s)(2), a Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Board finds that the preponderance of the evidence is against granting the Veteran's SMC claim.  The Veteran's representative asserted in a January 2017 statement that he is entitled to a TDIU due to his bilateral knee disability and therefore, meets the first requirement for SMC based on housebound status.  The probative medical evidence shows, however, that the Veteran was not permanently housebound because of his service-connected disabilities, which include folliculitis and bilateral knee disabilities.

The April 2010 VA examination revealed the Veteran used a cane and a knee brace as support in order to ambulate.  The Veteran reported difficulty with standing and walking, including movement on stairs and was unable to kneel, squat or stoop down.  He also reported that his condition did not result in any incapacitation in the year prior.  The examiner noted the Veteran was retired and would be able to do simple household chores. 

The November 2011 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance revealed that although the Veteran could only travel one block even with the use of an assistive device, he was able to leave his home to attend appointments and pickup groceries.  

As discussed above, the appeal period has been limited to August 26, 2007 (including the year lookback period from the date of claim) to November 16, 2011 for this issue.  As discussed above, the Veteran has been granted a TDIU back to November 16, 2011; however, prior to November 16, 2011, the Veteran did not meet the scheduler criteria for a TDIU, therefore, any further discussion of whether the Veteran's knees would have warranted a TDIU and whether the Veteran's skin condition was at least 60 percent, which it was not prior to November 25, 2011, is rendered moot.

Further, the most probative medical evidence shows that the Veteran was not permanently housebound as a result of his disabilities during this time period.  As such, he did not have a single service-connected disability rated as 100 percent along with additional service-connected disability or disabilities independently ratable at 60 percent, and was not shown to be permanently housebound due to service-connected disabilities. 

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran was not permanently housebound as a result of his service-connected disabilities during the time period in question.  Accordingly, the Board concludes that the criteria for SMC have not been met.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to a separate rating for left knee instability under DC 5257 at 10 percent and no higher from November 16, 2011 is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to an increased rating for left knee status post medial and lateral partial meniscectomy with residual scars in excess of 10 percent prior to September 2, 2008 and in excess of 20 percent from November 1, 2008 is denied.

Entitlement to TDIU from November 16, 2011, but no earlier, is granted subject to the laws that govern the payment of monetary benefits.

Entitlement to SMC based on the need for aid and attendance from November 16, 2011 is granted subject to the laws that govern the payment of monetary benefits.

Entitlement to SMC based on loss of use of both feet or of both lower extremities is denied.

Entitlement to SMC based on housebound status between August 26, 2008 and November 16, 2011 is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


